Title: To George Washington from Robert Stewart, 12 March 1761
From: Stewart, Robert
To: Washington, George



My Dear Colo.
Winchester 12th March 1761

Agreeable to your desire I send you Inclos’d a List of such things as the Regiment is most and in immediate want off, I could not get an accot of their cost, but it may be known from the Commissioners for exaiming the Regimental accots who no doubt are poss’d of the original accots Colo. Byrd gave in I likewise transmit you my Sentiments on the affairs we talk’d off at parting, which I fear you’ll think are exprest with more Zeal and freedom than Judgement and discretion.
On my return here I talk’d over the several things you mention’d to me with our particular Freinds, and Craik Woodrow and Jacob Hight makes an excursion to the lower part of the County tomorrow S[tephen]s continues indefaticable and I’m informd intends to make use of every method to arrive at his point de vue but nothing can raise the most remote suspicion of your Interest’s being immutably Establish’d—I wish Colo. Byrd was here—I shall be impatient till I have the pleasure of a Line from you & am unalterably my Dear Colo. your’s most affectly

Robert Stewart

